Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 7, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left her employment as a licensed practical nurse without good cause. The record establishes that in lieu of terminating claimant’s employment due to absenteeism, the employer granted claimant’s request to transfer to the night shift. Claimant, however, refused to accept the new schedule because of the employer’s caveat that she would not be permitted to return to the day shift. Inasmuch as continuing work was available to claimant, we will not disturb the Board’s decision that claimant’s dissatisfaction with the condition of the requested work schedule did not constitute good cause to leave her employment (see Matter of Smith [Commissioner of Labor], 20 AD3d 844 [2005]; Matter of Adorisio [Commissioner of Labor], 18 AD3d 942 [2005]).
Mercure, J.P., Crew III, Spain, Carpinello and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.